                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                          :        MAGISTRATE NO.: 19-MJ-86
                                                  :
                                                  :
                                                  :        VIOLATIONS:
                v.                                :
                                                  :        18 U.S.C. § 970(b)(2)(D)
                                                  :        (Willful Refusal to Depart from an
                                                  :        Embassy after Request by a
BEREKET GEBREMARIAM,                              :        Law Enforcement Officer)
                                                  :
       Defendant.                                 :


                                            INFORMATION

       The United States Attorney charges:

                                                COUNT ONE

       On or about April 8, 2019, in the District of Columbia, the defendant, BEREKET

GEBREMARIAM, did knowingly and willfully refuse to depart from the Eritrean Embassy after a

request by a person having law enforcement powers, that is, an officer of the United States Secret Service.

       (Willful Refusal to Depart from an Embassy after Request by a Law Enforcement
       Officer, in violation of Title 18, United States Code, Section 970(b)(2)(D))


                                                  JESSIE K. LIU
                                                  United States Attorney
                                                  D.C. Bar No. 472845


                                          By:                    /s/
                                                  FREDERICK YETTE
                                                  Assistant United States Attorney
                                                  National Security Section
                                                  U.S. Attorney’s Office
                                                  D.C Bar Number 385391
                                                  Frederick.yette@usdoj.gov
